*500ORDER
PER CURIAM:
This appeal follows appellant, Andre Gay’s, conviction for murder in the first degree and aggravated robbery. Appellant was sentenced to imprisonment for life on the murder conviction and to concurrent terms of seven to fifteen years on each of two robbery convictions. Appellant raises three issues on this appeal.
Appellant argues that his confession was the product of an unnecessary delay between arrest and arraignment in violation of our rules of Criminal Procedure Rule 118 (now Rule 130) and of Commonwealth v. Futch, 447 Pa. 389, 290 A.2d 417 (1972) and its progeny. We have reviewed the record and conclude that this argument is without merit. Appellant also asserts that the trial court committed error in its charge to the jury, and that the trial court committed error in allegedly allowing the prosecution to cross-examine its own witness. Neither of these incidents, however, were objected to at trial, and therefore they are not properly preserved for appellate review. Commonwealth v. Clair, 458 Pa. 418, 326 A.2d 272 (1974); Commonwealth v. Agie, 449 Pa. 187, 296 A. 2d 741 (1972).
Judgments of sentence affirmed.